Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed January 12th, 2022 has been entered. Claims 1-13 and 15-20 are pending. Claims 1-13 and 15 have been amended, claim 14 has been canceled and claims 16-20 have been added by the Applicant. Applicant’s amendments have overcome the drawings, abstract and claims objections; and 112 rejection.
Claim Objections
Claims 1 and 16 are objected to because:
Claim 1, line 6, “a contacts” first and second occurrences, should be -a contact- or -contacts-.
Claim 16, lines 9-10, “a contacts” first and second occurrences, should be -a contact- or -contacts-.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 16-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Swindler, US 4362915.
Regarding claim 1, Swindler discloses (figs.1-3) a high voltage disconnection unit (6) comprising: a fixed contact assembly (22) having at least a first fixed main contact (23) and a first fixed auxiliary contact (36), and

where during an opening operation of the high voltage disconnection unit (6), separation of [the first movable main contact (26) from the first fixed main contact (23) takes place before separation of the first movable auxiliary contact (46) from the first fixed auxiliary contact (36); and
where a relative auxiliary opening speed between the first movable auxiliary contact (46) and the first fixed auxiliary contact (36) is greater than a relative main opening speed between the first movable main contact (26) and the first fixed main contact (23) [col.3, lines 25-34].
Regarding claim 2, Swindler further discloses where said movable contact assembly (12) comprises an elastic device [col.2, lines 58-64] acting on said first movable auxiliary contact (46) with a snapping action that imparts to said first movable auxiliary contact (46) said relative main opening speed [col.3, lines 25-34].
Regarding claim 3, Swindler further discloses where said elastic device comprises a spring device [col.2, lines 58-64].
Regarding claim 4, Swindler further discloses where the first movable main contact (26) rotates around a first rotation axis (labeled in fig.1, below) and said first movable auxiliary contact (46) rotates around a second rotation axis (labeled in fig.1, below), said relative auxiliary opening speed being a rotation angular speed of said first movable auxiliary contact (46) around said second rotation axis (labeled in fig.1, below), said relative main opening speed being a rotation angular speed of said first movable main contact (26) around said first rotation axis (labeled in fig.1, below).

    PNG
    media_image1.png
    428
    326
    media_image1.png
    Greyscale


Regarding claim 5, Swindler further discloses where said second rotation axis (labeled in fig.1, above) is pivotally fixed on said first movable main contact (26, via 14a, 14b), a relative position of said second rotation axis (labeled in fig.1, above) with respect to said first fixed main and auxiliary contacts (23, 36) changing during a rotation of said first movable main contact (26, via 14a, 14b).
Regarding claim 16, Swindler discloses (figs.1-3) a high voltage disconnection unit (6) comprising:
a fixed contact assembly (22);
a movable contact assembly (12);
the fixed contact assembly (22) comprising a first fixed main contact (23) and a first fixed auxiliary contact (36);
the movable contact assembly (12) comprising a first movable main contact (26, pin) and a first movable auxiliary contact (46); and the first movable main contact (26) and the first movable auxiliary 
Regarding claim 17, Swindler further discloses, during an opening operation of the high voltage disconnection unit (6), separation of the first movable main contact (26) from the first fixed main contact (23) taking place before separation of the first movable auxiliary contact (46) from the first fixed auxiliary contact (36) [col.3, lines 25-34].
Regarding claim 18, Swindler further discloses a relative auxiliary opening speed between the first movable auxiliary contact (46) and the first fixed auxiliary contact (36) being greater than a relative main opening speed between the first movable main contact (26) and the first fixed main contact (23) [col.3, lines 25-34].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Swindler in view of DE1637309.
Regarding claim 6, Swindler discloses the claimed invention, except wherein said first movable auxiliary contact being positioned in between said first and second contact arms.
DE1637309 shows where a first movable main contact (1) comprises first (1) and second (1) contact arms parallel to and spaced apart from each other along a first rotation axis, a first movable auxiliary contact (4) being positioned in between said first (1) and second (1) contact arms.
.
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swindler in view of Errico et al, US 20140246298 [Errico].
Regarding claim 12, Swindler fails to show at least a second fixed contact assembly which is spaced apart form said first fixed contact assembly.
Errico discloses (figs.1-10) a switching device (100) a second fixed contact assembly (3) which is spaced apart form a first fixed contact assembly (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disconnection unit of Swindler with the teaching of Errico, thereby providing, depending on the specific applications, it is possible to electrically feed or disconnect simultaneously or alternative, one or more branches of a circuit or loads connected to the switching device.
Regarding claim 13, Errico further discloses a third fixed contact assembly (16) which is spaced apart form said first and second fixed contact assemblies (2, 3), one of said second and third fixed contact assembly (16) being at ground potential.
Regarding claim 15, Swindler fails to shows a high voltage switchgear comprising a disconnection unit.
Errico discloses (figs.1-10) a high voltage switchgear (100) comprising a disconnection unit [paras.0022-0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disconnection unit of Swindler with the teaching of Errico, thereby .
Allowable Subject Matter
Claims 7-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art fails to teach or show, alone or in combination, the claimed high voltage disconnection unit where first fixed auxiliary contact comprising a third contact surface positioned on a bottom portion of said fixed contact body, first and second contact surfaces being substantially parallel to each other, said third contact surface being substantially perpendicular to said first and second contact surfaces.
Regarding claim 10, the prior art fails to teach or show, alone or in combination, the claimed high voltage disconnection unit where in a closed position of said disconnection unit said first movable main contact is coupled to said first fixed main contact, while said first movable auxiliary contact is uncoupled from said first fixed auxiliary contact.
Regarding claim 19, the prior art fails to teach or show, alone or in combination, the claimed high voltage disconnection unit wherein, an opening operation, a first step in which the first movable main contact rotates and remains in contact with the first fixed main contact while the first movable auxiliary contact rotates and is brought into contact with the first fixed auxiliary contact; a second step in which the first movable main contact continues to rotate and is uncoupled from the first fixed main contact while the first movable auxiliary contact continues to rotate and is bent back in a direction opposite to a rotation direction of the first movable main contact and slides on the first fixed auxiliary contact so as to maintain an electrical contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833